UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 2, 2014 BERRY PLASTICS GROUP, INC. (Exact name of registrant as specified in charter) Delaware 1-35672 20-5234618 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 101 Oakley Street Evansville, Indiana 47710 (Address of principal executive offices / Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 3, 2014, Robert A. Steele was appointed to the board of directors of Berry Plastics Group, Inc. (the “Registrant”).Mr. Steele will fill the seat on the board of directors vacated by Joshua Harris, who, on October 2, 2014, notified the Registrant of his decision to resign, effective October 3, 2014. Mr. Steele will participate in the Registrant’s standard non-employee director compensation plan as described in the Registrant’s most recent Proxy Statement filed with the Securities and Exchange Commission on January 27, 2014. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit NumberDescription Press Release issued by Berry Plastics Group, Inc., dated as of October 6, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BERRY PLASTICS GROUP, INC. (Registrant) By: /s/ Jason K. Greene Dated: October 6, 2014 Name: Jason K. Greene Title: Executive Vice President and General Counsel
